Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 5/25/2021, in which claims 25, 29, 33 are amended. Claims 25, 28-29, 32-33, 36-45 are currently pending.
	Response to Arguments
As to claims 25, 29, and 33, applicants submit the following argument.
“Park merely discloses using different senders to distinguish notification lists 320 and 330, but fails to disclose or suggest using the icon of the application to distinguish notification lists 320 and 330. In other words, Park fails to disclose or suggest "displaying the icon of the first application together with the notification message," where the "icon of the first application" is obtained by "adding an identifier ... at a specific position on the original icon" of the first application or by "modifying the original icon" of the first application, as recited in amended claim 25 (emphases added). … Moreover, there would have been no reason for one of ordinary skill in the art to modify the references to achieve the claimed combinations.”

The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Jing is used to teach "modifying the original icon" of the first application. Park need not teach distinguishing the application icon from a mirror icon since it is already taught by Jing.
Park does teach “displaying the icon of the first application together with the notification message.”
icon of the first application”) and the message (notification message) as shown in Fig 3 [See ¶-85, 119]. The combination would utilize the modified application icon taught by Jing.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface to incorporate the teachings of Park’s notification and icon.
Motivation to do so would be to provide the user with a convenient user interface to delete confirmed notification information, as taught by Park [See ¶-37]. Additional motivation to do so would be to reduce the need to retrieve each application that has updated information, as taught by Park [See ¶-154, 06].
Applicant’s arguments dated 5/25/2021 have been fully considered, but they are not deemed to be persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 25, 29, 33, and 37- 45 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al (CN 105224322 A  thereafter "Jing"), in view of Park et al (US 20140304616 A1 thereafter “Park”).
[Examiner's note: The limitations "performing at least one of … or…", and "the specific area comprises one or more of…and…" denote a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the lists to be taught. Thus the teaching of "modifying the original icon", and "display area containing an icon of any application of the application group" teaches the entire limitations] 
As to claim 25, Jing discloses a method for displaying an application interface on a terminal, comprising: determining a first application of an application group, the first application being a mirror application of the application group; [A user may select an application to generate an avatar application from [See Ln 75-Ln 98]. The system determines the avatar application (first application) during the process of marking and identifying the icon [See Ln 105-110]. A skilled artisan would understand that since the avatar application is cloned (i.e. identical copy) from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstandID [See Ln 105-117], the applications are part of a group (application group)]
acquiring an original icon of the first application; performing at least one of ... modifying the original icon, to obtain an icon of the first application, [The icon of the 
wherein each application of the application group corresponds to an identifier, and the applications of the application group are distinguished based on the identifiers; and [The source application and the avatar/cloned application each have a unique PID/InstandID (identifier) [See Ln 111-117]]
displaying application indication information in a specific area in an interface of the terminal, for indicating the mirror application of the application group, wherein the application indication information comprises at least one of the identifier or an icon of the application group, and [Figs 5 and 6 show that the avatar application icon (icon of the application group) may be shown near the source application icon (specific area) [See ¶-99-100, and 161-188]]
the specific area comprises one or more of … a display area containing an icon of any application of the application group, …  [As discussed above, the avatar application icon (icon of the application group) may be shown near the source application icon ("display area containing an icon of any application of the application") [See ¶-99-100, and 161-188]].
However, Jing does not teach “wherein displaying the application indication information in the specific area in the interface of the terminal comprises: displaying a notification message sent for the first application, in the system notification bar of the terminal, when the notification message is received; and displaying the icon of the first application together with the notification message.”

Park discloses that when a notification is received by an application (first application), a notification is displayed [See ¶-46, 79]. The notification is displayed in an annunciator bar (system notification bar) [See ¶-36, 87]. The notification may display the icons 321 and 331 of the program (“icon of the first application”) and the message (notification message) as shown in Fig 3 [See ¶-85, 119]. The combination would utilize the modified application icon taught by Jing.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface to incorporate the teachings of Park’s notification and icon.
Motivation to do so would be to provide the user with a convenient user interface to delete confirmed notification information, as taught by Park [See ¶-37]. Additional motivation to do so would be to reduce the need to retrieve each application that has updated information, as taught by Park [See ¶-154, 06].
[Examiner's note: The limitations "performing at least one of … or…", and "the specific area comprises one or more of…and…" denote a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the lists to be modifying the original icon", and "display area containing an icon of any application of the application group" teaches the entire limitations] 
As to claim 29, Jing discloses a device for displaying an application interface, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: [A device (e.g. smartphone, tablet) may perform the steps outlined below [See Ln 346-347]. The device may include a storage medium (memory) for executing the instructions [See Ln 351-356]. A skilled artisan would understand that a smart phone, or tablet (device) would include a processor]
determine a first application of an application group, the first application being a mirror application of the application group; [A user may select an application to generate an avatar application from [See Ln 75-Ln 98]. The system determines the avatar application (first application) during the process of marking and identifying the icon [See Ln 105-110]. A skilled artisan would understand that since the avatar application is cloned (i.e. identical copy) from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstandID [See Ln 105-117], the applications are part of a group (application group)]
acquire an original icon of the first application; perform at least one of ... modifying the original icon, to obtain an icon of the first application, [The icon of the selected source application (original icon) is modified for the avatar application, and the avatar application's unique PID/InstandID is added to the icon (modifying the original icon) to generate the avatar application icon [See Ln 105-117]]

display application indication information in a specific area in an interface of the terminal, for indicating the mirror application of the application group, wherein the application indication information comprises at least one of the identifier or an icon of the application group, and [Figs 5 and 6 show that the avatar application icon (icon of the application group) may be shown near the source application icon (specific area) [See ¶-99-100, and 161-188]]
the specific area comprises one or more of … a display area containing an icon of any application of the application group, wherein in displaying the application indication information in the specific area in the interface of the device, … [As discussed above, the avatar application icon (icon of the application group) may be shown near the source application icon ("display area containing an icon of any application of the application") [See ¶-99-100, and 161-188]].
However, Jing does not teach “the processor is further configured to: display a notification message sent for the first application, in the system notification bar of the device, when the notification message is received; and display the icon of the first application together with the notification message.”
On the other hand, Chaudhri does teach "the processor is further configured to: display a notification message sent for the first application, in the system notification bar 
Park discloses that when a notification is received by an application (first application), a notification is displayed [See ¶-46, 79]. The notification is displayed in an annunciator bar (system notification bar) [See ¶-36, 87]. The notification may display the icons 321 and 331 of the program (“icon of the first application”) and the message (notification message) as shown in Fig 3 [See ¶-85, 119]. The combination would utilize the modified application icon taught by Jing.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface to incorporate the teachings of Park’s notification and icon.
Motivation to do so would be to provide the user with a convenient user interface to delete confirmed notification information, as taught by Park [See ¶-37]. Additional motivation to do so would be to reduce the need to retrieve each application that has updated information, as taught by Park [See ¶-154, 06].
[Examiner's note: The limitations "performing at least one of … or…", and "the specific area comprises one or more of…and…" denote a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the lists to be taught. Thus the teaching of "modifying the original icon", and "display area containing an icon of any application of the application group" teaches the entire limitations] 
As to claim 33, Jing discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a 
determining a first application of an application group, the first application being a mirror application of the application group; [A user may select an application to generate an avatar application from [See Ln 75-Ln 98]. The system determines the avatar application (first application) during the process of marking and identifying the icon [See Ln 105-110]. A skilled artisan would understand that since the avatar application is cloned (i.e. identical copy) from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstandID [See Ln 105-117], the applications are part of a group  (application group)]
acquiring an original icon of the first application; performing at least one of ... modifying the original icon, to obtain an icon of the first application, [The icon of the selected source application (original icon) is modified for the avatar application, and the avatar application's unique PID/InstandID is added to the icon (modifying the original icon) to generate the avatar application icon [See Ln 105-117]]
wherein each application of the application group corresponds to an identifier, and the applications of the application group are distinguished based on the identifiers; 
displaying application indication information in a specific area in an interface of the terminal, for indicating the mirror application of the application group, wherein the application indication information comprises at least one of the identifier or an icon of the application group, and [Figs 5 and 6 show that the avatar application icon (icon of the application group) may be shown near the source application icon (specific area) [See ¶-99-100, and 161-188]]
the specific area comprises one or more of … a display area containing an icon of any application of the application group, … [As discussed above, the avatar application icon (icon of the application group) may be shown near the source application icon ("display area containing an icon of any application of the application") [See ¶-99-100, and 161-188]].
However, Jing does not teach “display a notification message sent for the first application, in the system notification bar of the device, when the notification message is received; and display the icon of the first application together with the notification message.”
On the other hand, Chaudhri does teach "display a notification message sent for the first application, in the system notification bar of the device, when the notification message is received; and display the icon of the first application together with the notification message.”
Park discloses that when a notification is received by an application (first application), a notification is displayed [See ¶-46, 79]. The notification is displayed in an icon of the first application”) and the message (notification message) as shown in Fig 3 [See ¶-85, 119]. The combination would utilize the modified application icon taught by Jing.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface to incorporate the teachings of Park’s notification and icon.
Motivation to do so would be to provide the user with a convenient user interface to delete confirmed notification information, as taught by Park [See ¶-37]. Additional motivation to do so would be to reduce the need to retrieve each application that has updated information, as taught by Park [See ¶-154, 06].
As to claim 37, Jing, and Park disclose the method according to claim 25, wherein applications in the application group have identical original icons [Jing, Since the cloned application is an exact copy of the original icons before modifying the original icon of the cloned app copy [See Ln 87-91], a skilled artisan would understand that the original icons are identical. This is further shown in Fig 6 where a cloned app is created [See Ln 180-187]].
As to claim 38, Jing, and Park disclose the method according to claim 25, wherein the notification message is sent by a server corresponding to the first application, or another terminal [Park, The notification may be received from a web server (server) [See ¶-46-47]. The message corresponding to the notification may originate from a sender [See ¶-81]. A skilled artisan would understand that the sender must be associated with “another terminal” in order to send a message. Further, a 
As to claim 39, Jing, and Park disclose the method according to claim 25, wherein the application group includes an original application and the mirror application corresponding to different application identifiers, respectively, … [Jing, the avatar application (mirror application) is cloned from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstantID [See Ln 105-117]].
Jing does not explicitly teach "wherein the mirror application is generated by: modifying the application identifier of the original application, and storing the modified application identifier of the original application in a system file of the terminal as the application identifier of the mirror application."
However, Jing does teach that the application is cloned [See Ln 75-91]. Further, a unique instance identifier is generated for the cloned/avatar application [See Ln 107-111]. The instance identifier is stored ("system file of the terminal") for the avatar application [See Ln 112-114]. The instance identifier must inherently be stored in a file of the system (system file) in order to be stored on the device. The broadest reasonable interpretation of "modifying the application identifier of the original application" does not preclude the application identifier from being replaced with a different application identifier. It would have been obvious to copy the original instance identifier to the cloned application and then replace (modify) the original instance identifier ("the application identifier of the original application") with the newly generated instance identifier. 

Motivation to do so would be to generate an exact copy before modifying the cloned application.
As to claim 40, Jing, and Park disclose the device according to claim 29, wherein applications in the application group have identical original icons [Jing, Since the cloned application is an exact copy of the original icons before modifying the original icon of the cloned app copy [See Ln 87-91], a skilled artisan would understand that the original icons are identical. This is further shown in Fig 6 where a cloned app is created [See Ln 180-187]].
As to claim 41, Jing, and Park disclose the device according to claim 29, wherein the notification message is sent by a server corresponding to the first application, or another terminal [Park, The notification may be received from a web server (server) [See ¶-46-47]. The message corresponding to the notification may originate from a sender [See ¶-81]. A skilled artisan would understand that the sender must be associated with “another terminal” in order to send a message. Further, a skilled artisan would understand that the server must inherently be associated in some manner with the first application in order to transmit messages related to it].
As to claim 42, Jing, and Park disclose the device according to claim 29, wherein the application group includes an original application and the mirror application corresponding to different application identifiers, respectively, … [Jing, the avatar application (mirror application) is cloned from the selected source application (original) 
Jing does not explicitly teach "wherein the processor is further configured to generate the mirror application by: modifying the application identifier of the original application, and storing the modified application identifier of the original application in a system file of the terminal as the application identifier of the mirror application."
However, Jing does teach that the application is cloned [See Ln 75-91]. Further, a unique instance identifier is generated for the cloned/avatar application [See Ln 107-111]. The instance identifier is stored ("system file of the terminal") for the avatar application [See Ln 112-114]. The instance identifier must inherently be stored in a file of the system (system file) in order to be stored on the device. The broadest reasonable interpretation of "modifying the application identifier of the original application" does not preclude the application identifier from being replaced with a different application identifier. It would have been obvious to copy the original instance identifier to the cloned application and then replace (modify) the original instance identifier ("the application identifier of the original application") with the newly generated instance identifier. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's application cloning to incorporate the cloning of the instance identifier.
Motivation to do so would be to generate an exact copy before modifying the cloned application.
As to claim 43, Jing, and Park disclose the non-transitory computer-readable storage medium according to claim 33, wherein applications in the application group have identical original icons [Jing, Since the cloned application is an exact copy of the original icons before modifying the original icon of the cloned app copy [See Ln 87-91], a skilled artisan would understand that the original icons are identical. This is further shown in Fig 6 where a cloned app is created [See Ln 180-187]].
As to claim 44, Jing, and Park disclose the non-transitory computer-readable storage medium according to claim 33, wherein the notification message is sent by a server corresponding to the first application, or another terminal [Park, The notification may be received from a web server (server) [See ¶-46-47]. The message corresponding to the notification may originate from a sender [See ¶-81]. A skilled artisan would understand that the sender must be associated with “another terminal” in order to send a message. Further, a skilled artisan would understand that the server must inherently be associated in some manner with the first application in order to transmit messages related to it].
As to claim 45, Jing, and Park disclose the non-transitory computer-readable storage medium according to claim 33, wherein the application group includes an original application and the mirror application corresponding to different application identifiers, respectively, … [Jing, the avatar application (mirror application) is cloned from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstantID [See Ln 105-117]].
Jing does not explicitly teach "wherein the method further comprises generating the mirror application by: modifying the application identifier of the original application, 
However, Jing does teach that the application is cloned [See Ln 75-91]. Further, a unique instance identifier is generated for the cloned/avatar application [See Ln 107-111]. The instance identifier is stored ("system file of the terminal") for the avatar application [See Ln 112-114]. The instance identifier must inherently be stored in a file of the system (system file) in order to be stored on the device. The broadest reasonable interpretation of "modifying the application identifier of the original application" does not preclude the application identifier from being replaced with a different application identifier. It would have been obvious to copy the original instance identifier to the cloned application and then replace (modify) the original instance identifier ("the application identifier of the original application") with the newly generated instance identifier. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's application cloning to incorporate the cloning of the instance identifier.
Motivation to do so would be to generate an exact copy before modifying the cloned application.
Claims 28, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al (CN 105224322 A thereafter "Jing"), in view of Park et al (US 20140304616 A1 thereafter “Park”), in view of Balasubramanian (US 20080155455 A1).
As to claim 28, Jing, and Park disclose the method according to claim 25, wherein displaying the application indication information in the specific area in the interface of the terminal comprises: setting the icon of the first application … to indicate that the first application is one of multiple identical applications in the application group [Jing, A skilled artisan would understand that since the avatar application is cloned (i.e. identical copy) from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstandID [See Ln 105-117], then the cloned application is part of a group of identical applications and their icons indicate as such].
However, Jing, and Park do not disclose "setting the icon of the first application in the taskbar of the terminal …, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status." (Emphasis added.)
On the other hand, Balasubramanian does teach "setting the icon of the first application in the taskbar of the terminal …, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status." (Emphasis added.)
Balasubramanian discloses an interface wherein an in-focus application (running status) is determined, and its icon is displayed on a taskbar (icon of the first application) [See ¶-31]. The in-focus application is indicated by highlighting its button [See ¶-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface, 
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of in-focus app icons would have predictably resulted in providing an indication to the user of where user input will be directed.
As to claim 32, Jing, and Park disclose the device according to claim 29, wherein the processor is further configured to: set the icon of the first application… to indicate that the first application is one of multiple identical applications in the application group [Jing, A skilled artisan would understand that since the avatar application is cloned (i.e. identical copy) from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstandID [See Ln 105-117], then the cloned application is part of a group of identical applications and their icons indicate as such].
However, Jing, and Park do not disclose "set the icon of the first application in the taskbar of the terminal …, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status." (Emphasis added.)
On the other hand, Balasubramanian does teach "set the icon of the first application in the taskbar of the terminal …, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status." (Emphasis added.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface, and Park’s notification and icon to incorporate the teachings of Balasubramanian's in-focus app icon.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of in-focus app icons would have predictably resulted in providing an indication to the user of where user input will be directed.
As to claim 36, Jing, and Park disclose the non-transitory computer-readable storage medium according to claim 33, wherein displaying the application indication information in the specific area in the interface of the terminal comprises: setting the icon of the first application … to indicate that the first application is one of multiple identical applications in the application group [Jing, A skilled artisan would understand that since the avatar application is cloned (i.e. identical copy) from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstandID [See Ln 105-117], then the cloned application is part of a group of identical applications and their icons indicate as such].
However, Jing, and Park do not disclose "setting the icon of the first application in the taskbar of the terminal …, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status." (Emphasis added.)
On the other hand, Balasubramanian does teach "setting the icon of the first application in the taskbar of the terminal …, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status." (Emphasis added.)
Balasubramanian discloses an interface wherein an in-focus application (running status) is determined, and its icon is displayed on a taskbar (icon of the first application) [See ¶-31]. The in-focus application is indicated by highlighting its button [See ¶-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface, and Park’s notification and icon to incorporate the teachings of Balasubramanian's in-focus app icon.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of in-focus app icons would have predictably resulted in providing an indication to the user of where user input will be directed.

	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required to consider these references fully when responding to this action.  The documents cited therein teach:
US 20150121281 A1 – When an application receives an email, text, or game message, a notification is displayed in a status bar [See ¶-28]. The notification includes an icon of the application corresponding to the message [See ¶-29].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173